IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                      AT NASHVILLE                    FILED
STATE OF TENNESSEE,                            )
                                                                   August 18, 1998
                                               )   C.C.A. NO. 01C01-9612-CR-00531
                                                                  Cecil W. Crowson
       Appellee,                               )
                                                                 Appellate Court Clerk
                                               )   DAVIDSON COUNTY
VS.                                            )
                                               )
SIDNEY EWING,                                  )
                                               )
       Appellant.                              )


                                         ORDER

              This matter is before the Court upon the appellant’s pro se letter indicating

that he wishes to continue his appeal. On June 19, 1998, this Court released its opinion

affirming the appellant’s convictions. The appellant is represented by John B. Blair, III, who

is temporarily suspended from the practice of law. It appears that counsel did not notify

the appellant that an opinion had been released or that an application for permission to

appeal to the Supreme Court must be filed within 60 days. See T.R.A.P. 11.



              Due to the time restraints, this Court finds that it is in the interest of justice

to vacate and reinstate our opinion in this cause, giving the appellant a full opportunity to

file an application pursuant to T.R.A.P. 11. Moreover, this Court finds that Mr. Blair,

counsel of record for the appellant, is not licensed to practice law and is therefore,

precluded from representing the appellant in the above-styled cause.



              IT IS, THEREFORE, ORDERED that this Court’s opinion, entered on June

19, 1998, is hereby vacated and shall be reentered as of the date of this order. IT IS

FURTHER ORDERED John B. Blair, III, is hereby relieved as counsel. A copy of this order

shall be sent to the appellant, to Mr. Blair, and to the Tennessee Board of Professional

Responsibility.



                                               PER CURIAM